Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 8 and 10 – 13 are allowable, because prior art does not teach:
(Claim1) a first electrode disposed on the peripheral area of the first base to surround the laminate structure,
the first electrode extending along the laminated direction away from the peripheral area of the first base,
the first electrode being directly connected to the outer periphery of the first semiconductor layer;
a second electrode disposed on the second semiconductor layer, an outer periphery of the second electrode aligning with the outer periphery of the second semiconductor layer when viewed along the laminated direction;
a second base on which the second electrode and the first electrode are provided;
a space surrounding the light emitting layer, the second semiconductor layer, and the second electrode,
the first electrode being spaced apart from the light emitting layer, the second semiconductor layer, and the second electrode via the space,
the space extending along the laminated direction between the first semiconductor layer and the second base, wherein the laminated structure includes a 
(Claim 12) forming a first electrode on the peripheral area of the first base to surround the laminate structure,
the first electrode extending along the laminated direction away from the peripheral area of the first base,
the first electrode being directly connected to the outer periphery of the first semiconductor layer;
forming a second electrode on the second semiconductor layer, an outer periphery of the second electrode aligning with the outer periphery of the second semiconductor layer when viewed along the laminated direction; and
coupling the laminated structure and the first electrode that are formed on the first base to a second base,
 wherein the laminated structure includes a plurality of columnar sections, and the light emitting layer is formed in each of the plurality of columnar sections,
the first electrode is spaced apart from the light emitting layer, the second semiconductor layer, and the second electrode via a space, and
the space surrounds the light emitting layer, the second semiconductor layer, and the second electrode, and
the space extends along the laminated direction between the first semiconductor layer and the second base.
(Claim 13) a first electrode extending along the laminated direction away from the first base;
a second electrode disposed on the second semiconductor layer; and
a second base on which the second electrode and the first electrode are provided,
the second base having a first wiring and a second wiring, wherein the second electrode is connected to the second wiring,
one end of the first electrode is connected to both the first semiconductor layer and the first base, the other end of the first electrode is connected to the first wiring, and a part of the first semiconductor layer is disposed between the first electrode and the first base.

Remarks
The examiner has reviewed prior art in light of applicant’s comments and amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
September 11, 2021